Citation Nr: 0913977	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
compensation benefits in the amount of $12,951.53, was 
timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active military service from August 1974 to 
April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The record reflects that in March 2006, the Veteran requested 
a Travel Board hearing.  He was scheduled for such hearing in 
August 2007, but the record shows that he failed to report 
for it.


FINDINGS OF FACT

1.  The Veteran received, without delay, a letter dated June 
13, 2004, notifying him of an overpayment of $12, 951.53 and 
his right to request waiver of the overpayment within 180 
days.

2.  The Veteran's request for a waiver of recovery of the 
overpayment was received by VA on March 30, 2005.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of compensation 
benefits indebtedness in the amount of $12,951.53 was not 
timely filed, and a waiver may not be granted. 38 U.S.C.A. § 
5302(b) (West 2002); 38 C.F.R. § 1.963(b)(2) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Notwithstanding the requirements of the VCAA, the Board 
observes that the provisions of Chapter 53 of Title 38 of the 
United States Code govern claims for waiver of recovery of a 
debt owed to VA.  This statute contains its own specific 
notice and duty to assist provisions.  The provisions of the 
VCAA, 38 U.S.C.A. §5100 et seq. (West 2002), are relevant to 
a different chapter of Title 38, and do not apply to this 
appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the 
duties specified in the VCAA are not applicable to requests 
for a waiver of overpayment).

Analysis

The issue on appeal in this case is whether the Veteran has 
submitted a timely request for waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$12,951.53.  

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b) (2008); see also 38 U.S.C.A. § 5302(a) 
(West 2002).

The record reflects that the Veteran was granted service-
connection for a low back disability and skin disability in 
October 1982 and that he is in receipt of monthly 
compensation benefits for such disabilities.

In a March 22, 2004 letter, the RO notified the Veteran that 
it had been advised by law enforcement authorities that he 
had been identified as a fugitive felon because he was the 
subject of an outstanding warrant.  The RO also informed the 
Veteran that Section 505 of Public Law 107-103 prohibited the 
payment of Department of Veterans Affairs benefits to 
beneficiaries while they are fugitive felons.  The RO further 
stated that no action would be taken to adjust the Veteran's 
VA benefits for at least 60 days to give him the opportunity 
to clear the warrant with the agency that issued it or to 
advise VA that he believed that it had the wrong person.

In a March 2004 statement sent to the RO, the Veteran stated 
that it was a mistake to characterize him as a fugitive 
felon.

In a June 2, 2004 letter, the RO informed the Veteran that 
the action outlined in its March 22, 2004 letter had been 
implemented and that his benefits had been stopped effective 
December 27, 2001, because of his being identified as a 
fugitive felon due to being the subject of an outstanding 
warrant.  The RO indicated that it had reached its decision 
based on an FFP-3 VA Investigative Summary Form, which form 
showed that a warrant had been issued for him by the Cook 
County Sheriff's Police Substation C on January 2, 2001.  The 
Veteran was advised that his benefits may be resumed as of 
the date the warrant was determined by the warrant agency to 
have been cleared.

On June 13, 2004, the VA Debt Management Center issued the 
Veteran a letter wherein he was informed that he owed the VA 
a debt and that he had a right to dispute the validity of the 
debt or amount of debt owed.  The letter also informed the 
Veteran that he had the right to request a waiver of the 
debt, and have a right to an oral hearing on the waiver 
request.  The letter indicated that specific information 
concerning these rights, and instructions for requesting a 
waiver were provided on the back of the letter.

In September 2004, the RO informed the Veteran that it had 
reinstated his benefits effective August 31, 2004, because it 
had received evidence showing that his warrant had been 
cleared on August 31, 2004.  However, the RO advised the 
Veteran that it was still required to stop his compensation 
benefits from December 27, 2001 until the date the warrant 
was cleared.

The Veteran's request for waiver of recovery of the 
overpayment was received on March 30, 2005.  He stated that 
he was not aware that there had been a warrant out for his 
arrest and that he did not deliberately incur the expense.  A 
subsequent application was received on April 22, 2005.  

In July 2005 determination, the RO's Committee on Waivers and 
Compromises denied the Veteran's request for waiver of his 
debt.  It indicated that the Veteran was notified of his 
$12,951.53 debt, his right to request waiver, and the 180-day 
time limit for filing an application for waiver by letter on 
June 13, 2004.  It was noted that the Veteran's application 
for waiver of recovery of the overpayment, received on April 
14, 2005, was untimely as it was not submitted within 180 
days for the date of notification of the debt.

In his July 2005 Notice of Disagreement, the Veteran stated 
that he did not know that there was a time limit to ask for a 
waiver.  On his March 31, 2006 VA Form 9, the Veteran stated 
that he was unable to respond due to being in the hospital. 

However, although the Veteran has indicated that he did not 
know of his right to request a waiver, there is no evidence 
that VA did not furnish him the requisite notice of his right 
to request a waiver of his debt.  The Board notes there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  

In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity with respect 
to VA furnishing notice to the appellant of his right to 
request a waiver.  Significantly, there is no evidence, and 
the Veteran does not contend, that he did not receive the 
June 2004 demand letter, which contained the Notice of 
Rights, or that there was any delay in his receipt of the 
notification of indebtedness.  Indeed, the Veteran 
acknowledged that he had actual knowledge of the June 2004 
demand letter when he responded to it in March 2005, by 
requesting to file for a waiver.  As such, the Board presumes 
that the June 2004 notice letter regarding the overpayment, 
and means by which he could apply for a waiver, was sent to 
the Veteran, included the necessary attachments, and was 
received by him.  Therefore, although the Veteran argues that 
he did not know of the time limit to request a waiver, the 
evidence of record demonstrates that he, in fact, received 
notice of his ability to do so.  

The Board also notes the Veteran's assertions that he was 
unable to respond to the demand letter in a timely manner 
because he was in the hospital.  However, the record does not 
show that he has presented any evidence to substantiate such 
assertion.  Therefore, the Board finds that the preponderance 
of the evidence is against a finding that there were 
circumstances that prevented him from being able to request a 
waiver and that his contentions do not constitute a 
"circumstance beyond the debtor's control" under 38 C.F.R. 
§ 1.963 (b)(2).



The Board also finds that there is no evidence that the 
Veteran submitted a request for a waiver prior to March 30, 
2005.  The Board is also cognizant of the "mailbox rule" 
found in 38 C.F.R. § 20.305(a).  Such regulation provides 
that a response postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, the 
"mailbox rule" applies and the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  In this case, there is 
no postmarked envelope associated with the Veteran's 
application for waiver and no evidence that the Veteran, in 
fact, submitted his waiver application to the VA via mail. 
Nevertheless, for arguendo, even if it is assumed that the 
Veteran mailed his application for waiver to the VA, by 
approximation, such application will presumed to have been 
received at VA on March 23, 2005.  The Board notes that this 
is still more than 180 days after the Debt Management 
Center's June 13, 2004 letter notifying him of the 
overpayment and informing him of his right to request a 
waiver.

Accordingly, in the absence of any evidence to the contrary, 
the Board finds that the Veteran's request for waiver of 
overpayment was not received until March 30, 2005, more than 
180 days subsequent to the Debt Management Center's June 13, 
2004 letter notifying him of the overpayment and informing 
him of his right to request a waiver.  The regulations cited 
above note that such a request must be made within 180 days 
of the date of that notice.  Thus, the Veteran's request for 
waiver of recovery of the overpayment is not timely, and as a 
matter of law, must be denied.  As the Veteran's waiver 
request was not timely received, the preponderance of the 
evidence is against his claim.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.




ORDER

Waiver of recovery of overpayment of compensation benefits, 
in the amount of $12,951.53 is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


